            Case 1:20-cv-02023-CRC Document 5 Filed 07/31/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

COMMON CAUSE, CITY OF ATLANTA, CITY
OF PATERSON, PARTNERSHIP FOR THE
ADVANCEMENT OF NEW AMERICANS,
ROBERTO AGUIRRE, SHEILA AGUIRRE,
PAULA AGUIRRE, ANDREA M.
ALEXANDER, DEBRA DE OLIVEIRA, SARA
PAVON, JONATHAN ALLAN REISS, and
MYRNA YOUNG,

               Plaintiffs,

       v.
                                                               No. 1:20-cv-02023-CRC
DONALD J TRUMP, in his official capacity as
President of the United States,

UNITED STATES DEPARTMENT OF
COMMERCE,

WILBUR L. ROSS, JR., in his official capacity as
Secretary of Commerce,

CHERYL L. JOHNSON, in her official capacity
as the Clerk of the United States House of
Representatives,

               Defendants.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
             AS TO DEFENDANT CHERYL L. JOHNSON, IN HER OFFICIAL
            CAPACITY AS THE CLERK OF THE UNITED STATES HOUSE OF
            REPRESENTATIVES, PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Common Cause,

City of Atlanta, City of Paterson, Partnership for the Advancement of New Americans, Roberto

Aguirre, Sheila Aguirre, Paula Aguirre, Andrea M. Alexander, Debra de Oliveira, Sara Pavon,

Jonathan Allan Reiss, and Myrna Young, by and through their counsel, hereby give notice that

the above-captioned action is voluntarily dismissed, without prejudice, against Defendant Cheryl
          Case 1:20-cv-02023-CRC Document 5 Filed 07/31/20 Page 2 of 2




L. Johnson, in her official capacity as the Clerk of the United States House of Representatives.

Defendant Cheryl L. Johnson has not answered or moved for summary judgment, so an order of

the Court is not required under Rule 41(a)(1)(A)(i). This notice of voluntary dismissal shall have

no effect on Plaintiffs’ pending claims against the remaining Defendants.

DATED: July 31, 2020
                                                 By:    /s/ Daniel S. Ruzumna
                                                        Daniel Ruzumna (D.C. Bar No. 450040)

                                                 BONDURANT MIXSON & ELMORE LLP
                                                 EMMET J. BONDURANT*
                                                 1201 West Peachtree Street NW
                                                 Suite 3900
                                                 Atlanta, GA 30309
                                                 Telephone: (404) 881-4100
                                                 Fax: (404) 881-4111
                                                 bondurant@bmelaw.com

                                                 PATTERSON BELKNAP WEBB & TYLER LLP
                                                 GREGORY L. DISKANT*
                                                 DANIEL S. RUZUMNA (D.C. Bar No. 450040)
                                                 ARON FISCHER*
                                                 JONAH M. KNOBLER*
                                                 1133 Avenue of the Americas
                                                 New York, NY 10036
                                                 Telephone: (212) 336-2000
                                                 Fax: (212) 336-2222
                                                 gldiskant@pbwt.com

                                                 Attorneys for Plaintiffs
                                                 * pro hac vice application forthcoming

                                                 McDERMOTT WILL & EMERY
                                                 MICHAEL B. KIMBERLY (D.C. Bar No. 991549)
                                                 500 North Capitol Street, NW
                                                 Washington, D.C. 20001
                                                 Telephone: (202) 756-8000
                                                 Fax: (202) 756-8087
                                                 mkimberly@mwe.com

                                                 Attorney for the Individual and Organizational
                                                 Plaintiffs




                                               -2-
